Order entered January 3, 2017




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-01038-CV

                         IN RE JOSE RICARDO TOME, Relator

                Original Proceeding from the 204th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. F10-722-97

                                          ORDER
       Based on the Court’s opinion of this date, we DENY AS MOOT relator’s August 29,

2016 petition for writ of mandamus.


                                                     /s/   ADA BROWN
                                                           JUSTICE